
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.11


INDEMNITY AGREEMENT


        AGREEMENT, dated as of November 26, 2003, between Telewest Global, Inc.,
a Delaware corporation (the "Company"), and separately with each director and
officer of the Company (the "Indemnitee").

        WHEREAS, Indemnitee is a director or officer of the Company;

        WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today's environment;

        WHEREAS, the Certificate of Incorporation of the Company (the
"Certificate of Incorporation") and the By-laws of the Company (the "By-laws")
require the Company to indemnify and advance expenses to its directors and
officers to the fullest extent permitted by law and the Indemnitee has been
serving and continues to serve as a director or officer of the Company in part
in reliance on such provisions;

        WHEREAS, Section 145(f) of the Delaware General Corporation Law (the
"DGCL") expressly recognizes that the indemnification provisions of the DGCL are
not exclusive of any other rights to which a person seeking indemnification may
be entitled under any by-law, agreement, vote of stockholders or disinterested
directors or otherwise, and this Agreement is being entered into pursuant to
such provision;

        WHEREAS, in recognition of Indemnitee's need for substantial protection
against any potential personal liability in order to assure Indemnitee's
continued service to the Company in an effective manner and Indemnitee's
reliance on the aforesaid provisions of the Certificate of Incorporation and
By-laws and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Certificate of Incorporation and By-laws
will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation or any change in the composition of the Company's
Board of Directors or acquisition of the Company), the Company wishes to provide
in this Agreement for the Indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of the Indemnitee under the Company's directors' and
officers' liability insurance policies;

        NOW, THEREFORE, in consideration of the foregoing premises and of
Indemnitee continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:

1.    CERTAIN DEFINITIONS    

        (a)    Change in Control:    shall be deemed to have occurred if (i) any
"person" or "group" (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 20% or more of
the total voting power represented by the Company's then outstanding voting
securities, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or

1

--------------------------------------------------------------------------------




consolidation of the Company with any other corporation or entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company, in one transaction or a series of
transactions, of all or substantially all the Company's assets.

        (b)    Claim:    is any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether conducted by or on behalf
of the Company or any other party, that Indemnitee in good faith believes might
lead to the institution of any such action, suit or proceeding, whether civil,
criminal, administrative, investigative or other.

        (c)    Expenses:    include attorneys' and other professional fees and
all other costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event.

        (d)    Indemnifiable Event:    is (i) any event or occurrence related to
the fact that Indemnitee is or was a director, officer, employee, agent or
fiduciary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other entity, or by reason of
anything done or not done by Indemnitee in any such capacity; and (ii) any event
or occurrence related to the Indemnitee's actions or inaction undertaken in
connection with the financial restructuring of Telewest Communications plc, or
the fact that prior to the consummation of the financial restructuring of
Telewest Communications plc such Indemnitee was a prospective director of the
Company or any affiliate thereof or by reason of anything done or not done by
Indemnitee or the Company in any such capacity, including, but not limited to,
any action taken in such capacity in connection with the consummation of the
financial restructuring of Telewest Communications plc.

        (e)    Indemnification Period:    shall be such period as the Indemnitee
shall continue to serve as a director, officer, employee, agent or fiduciary of
the Company, or shall continue at the request of the Company to serve as a
director, officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other entity, and thereafter so long as the
Indemnitee shall be subject to any possible Claim arising out of the
Indemnitee's tenure in the foregoing positions.

        (f)    Losses:    are any judgments, fines, penalties and amounts paid
in settlement (including all interest assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties or
amounts paid in settlement) of any Claim.

        (g)    Reviewing Party:    shall mean (i) the Board of Directors
(provided that a majority of directors are not parties to the Claim), (ii) a
person or body selected by the Board of Directors or (iii) if there has been a
Change in Control, the special independent counsel referred to in subsection
3(c) hereof.

2.    INDEMNIFICATION AND ADVANCEMENT OF EXPENSES    

        Subject to the limitations set forth herein and in Section 3 hereof, the
Company hereby agrees to indemnify Indemnitee as follows:

        (a)    Basic Indemnification.    The Company shall hold harmless and
indemnify Indemnitee to the fullest extent authorized or permitted (i) by the
DGCL, or any other applicable law, the Certificate of Incorporation and the
By-Laws as in effect on the date hereof, or (ii) by any amendment of any of the
above authorizing or permitting such indemnification which is adopted after the
date hereof (but in the case of any such amendment, only to the extent that such
amendment permits the Company to provide

2

--------------------------------------------------------------------------------



broader indemnification rights than the Company was permitted to provide
immediately prior to such amendment).

        (b)    Additional Indemnification.    Without limiting the generality of
subsection 2(a) hereof, in the event Indemnitee is, was or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Claim by reason of, or arising, in whole or
in part, out of or in connection with an Indemnifiable Event, the Company shall
indemnify Indemnitee to the fullest extent permitted by law, as soon as
practicable after written demand is presented to the Company, against any and
all Expenses and Losses related to or arising, in whole or in part, out of or in
connection with such Claim in accordance with the procedures set forth in the
By-laws (or, to the extent that the By-laws are not expressly applicable to such
claim, in accordance with the procedures set forth in the By-laws as though such
procedures were applicable to such claim).

        (c)    Advancement of Expenses.    In the event Indemnitee is, was or
becomes a party to or witness or other participant in any Claim by reason of an
Indemnifiable Event, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of, or arising out of, in whole or in part, or
in connection with an Indemnifiable Event, if so requested by Indemnitee, the
Company shall advance (within two business days of receipt of such request) any
and all related Expenses to Indemnitee. In addition, the Company shall indemnify
Indemnitee against any and all expenses and, if requested by Indemnitee, shall
advance (within two business days of receipt of such request) such expenses to
Indemnitee which are incurred by Indemnitee in connection with any action
brought by Indemnitee for (i) indemnification or advance payment of Expenses by
the Company under this Agreement or any other agreement or Company By-law now or
hereafter in effect relating to Claims for Indemnifiable Events and/or
(ii) recovery under any directors' and officers' liability insurance policies
maintained or caused to be maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be.

        (d)    Partial Indemnity, Etc.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Losses or Expenses, but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Claims relating in whole or
in part to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith.

        (e)    Contribution.    In the event that, as a result of the foregoing
indemnity being unavailable to the Indemnitee because such indemnification is
determined to be unenforceable, the Company shall contribute to the Losses and
Expenses paid or payable by such Indemnitee in respect of any Claim by reason
of, or arising, in whole or in part, out of or in connection with an
Indemnifiable Event, in such proportion as is appropriate to reflect the
relative fault of the Company, on the one hand, and the Indemnitee, on the other
hand, in connection with the matters as to which such Losses or Expenses relate.

3.    GENERAL LIMITATIONS ON INDEMNIFICATION    

        (a)    Determination of Reviewing Party.    Notwithstanding the
foregoing, (i) the obligations of the Company set forth in Section 2 hereof
shall be subject to the condition that the Reviewing Party shall not have
determined (based on a written opinion of outside counsel in all cases) that
Indemnitee would not be permitted to be so indemnified under applicable law, and
(ii) the obligation of the Company to make Expense advances shall be subject to
the condition that, if, when and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to

3

--------------------------------------------------------------------------------




reimburse the Company) for all such amounts theretofore paid; provided, however,
that if Indemnitee has commenced or thereafter commences legal proceedings in a
court of competent jurisdiction to secure a determination that Indemnitee should
be indemnified under applicable law, any determination made by the Reviewing
Party that Indemnitee would not be permitted to be indemnified under applicable
law shall not be binding and Indemnitee shall not be required to reimburse the
Company for any advancement of Expenses until a final judicial determination is
made with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed) and the Company shall not be obligated to indemnify or
advance to Indemnitee any additional amounts covered by such Reviewing Party
determination (unless there has been a determination by a court of competent
jurisdiction that the Indemnitee would be permitted to be so indemnified under
applicable law).

        If there has been no determination by the Reviewing Party or if the
Reviewing Party determines that Indemnitee substantively would not be permitted
to be indemnified in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation in any court in the States of New York or
Delaware seeking an order or judgment by the court equivalent to the
determination of the Reviewing Party or challenging any such determination by
the Reviewing Party or any aspect thereof. Any determination by the Reviewing
Party otherwise shall be conclusive and binding on the Company and Indemnitee.

        (b)    Burden of Proof.    In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified under this Agreement, the burden of proof shall be on the Company to
establish by clear and convincing evidence that Indemnitee is not so entitled.

        (c)    Change in Control of Company.    The Company agrees that if there
is a Change in Control of the Company, then with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnity payments and
expense advances under this Agreement, any other agreements, the Certificate of
Incorporation or the By-laws now or hereafter in effect relating to Claims for
Indemnifiable Events, the Company shall seek legal advice only from special
independent counsel selected by Indemnitee and approved by the Company's Board
of Directors (which approval shall not be unreasonably withheld), and who has
not otherwise performed services for the Company (other than in connection with
such matters) or Indemnitee. Without limiting the Company's obligation under the
immediately preceding sentence not to unreasonably withhold its consent to
counsel selected by Indemnitee, in the event that Indemnitee and the Company are
unable to agree on the selection of the special independent counsel, such
special independent counsel shall be selected by lot from among at least five
nationally recognized law firms each in New York City, New York, each having no
less than 250 lawyers. Such selection shall be made in the presence of
Indemnitee (and his legal counsel or either of them, as Indemnitee may elect).
Such special independent counsel, among other things, shall determine whether
and to what extent the Indemnitee would be permitted to be indemnified under
applicable law and shall render its written opinion to the Company and
Indemnitee to such effect.

        The Company agrees to pay the reasonable fees of the special independent
counsel referred to above and to fully indemnify such counsel against any and
all expenses (including attorneys' fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

4.    NO MODIFICATION    

        No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. Any waiver to this agreement shall be in
writing.

4

--------------------------------------------------------------------------------




5.    SUBROGATION    

        In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

6.    NO DUPLICATION OF PAYMENTS    

        The Company shall not be liable under this Agreement to make any payment
in connection with any Claim made against Indemnitee to the extent Indemnitee
has otherwise actually received payment from the Company (under any insurance
policy obtained by the Company or otherwise, and including payment made directly
to the Indemnitee by an insurer under such an insurance policy) of the amounts
otherwise indemnifiable hereunder.

7.    EFFECTIVENESS    

        This Agreement shall be of full force and effect immediately upon its
execution.

8.    NOTIFICATION AND DEFENSE OF CLAIM    

        Promptly after receipt by Indemnitee of notice of the commencement of
any Claim, Indemnitee will, if a request for indemnification in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve it from any liability which it may have to Indemnitee otherwise than
under this Agreement. With respect to any such Claim as to which Indemnitee
notifies the Company of the commencement thereof:

        (a)   the Company will be entitled to participate therein at its own
expense; and

        (b)   except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ its counsel in such Claim, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of the defense of such Claim or
(iii) the Company shall not in fact have employed counsel to assume the defense
of such Claim, in each of which cases the fees and expenses of counsel shall be
at the expense of the Company. The Company shall not be entitled to assume the
defense of any Claim brought by or on behalf of the Company or as to which the
Indemnitee shall have made the conclusion provided for in clause (ii) of this
subsection 8(b).

        (c)   The Company shall not be liable to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any Claim effected without
its prior written consent. The Company shall not settle any Claim in any manner
which would impose any penalty, limitation, admission, Loss or Expense on the
Indemnitee without the Indemnitee's prior written consent. Neither the Company
nor the Indemnitee will unreasonably withhold their consent to any proposed
settlement, provided that Indemnitee may, in his sole discretion, withhold
consent to any proposed settlement that would impose any penalty, limitation,
admission, Loss or Expense on the Indemnitee.

5

--------------------------------------------------------------------------------






9.    NO PRESUMPTIONS    

        For purposes of this Agreement, the termination of any Claim against
Indemnitee by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. In addition, neither
the failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee's claim for indemnification or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.

10.    NON-EXCLUSIVITY    

        The rights of the Indemnitee hereunder shall not be deemed exclusive and
shall be in addition to any other rights Indemnitee may have under the DGCL, the
Certificate of Incorporation, the By-laws or otherwise, and to the extent that
during the Indemnification Period the rights of the then existing directors and
officers are more favorable to such directors or officers than the rights
currently provided thereunder or under this Agreement to Indemnitee, Indemnitee
shall be entitled to the full benefits of such more favorable rights to the
extent permitted by law. To the extent that a change in the DGCL (whether by
statute or judicial decision) permits broader indemnification by agreement than
would be afforded under this Agreement, any other agreement, the Certificate of
Incorporation or the By-laws, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. Other than as set forth in this paragraph 10, in the case of any
inconsistency between the indemnification provisions of this Agreement and any
other agreement relating to the indemnification of an Indemnitee the
indemnification provisions of this Agreement shall control.

11.    LIABILITY INSURANCE    

        The Company shall maintain, or cause to be maintained, an insurance
policy or policies providing directors' and officers' liability insurance that
provides that Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer and in amounts and for coverage
reasonably acceptable to Indemnitee. Notice of any termination or failure to
renew such policy shall be provided to Indemnitee promptly upon the Company's
becoming aware of such termination or failure to renew. The Company shall
provide copies of all such insurance policies and any endorsements thereto
whenever such documents have been provided to the Company.

12.    BINDING EFFECT    

        This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs and personal and legal representatives. This Agreement
shall continue in effect during the Indemnification Period, regardless of
whether Indemnitee continues to serve as an officer or director of the Company
or of any other enterprise at the Company's request.

13.    PERIOD OF LIMITATIONS    

        No legal action shall be brought and no cause of action shall be
asserted by or in the right of the Company against Indemnitee, Indemnitee's
spouse, heirs, executors or personal or legal representatives after the
expiration of one-year from the date of accrual of such cause of action, and any
claim or

6

--------------------------------------------------------------------------------




cause of action of the Company shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such one-year period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action such shorter period shall govern.

14.    SEVERABILITY    

        The provisions of this Agreement shall be severable in the event that
any provision hereof (including any provision within a single section, paragraph
or sentence) is held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law provided, however, that any such invalid,
void, or otherwise unenforceable provision shall be considered not severable if
and to the extent that its omission from this Agreement would or may materially
alter or affect the intent or effect of this Agreement. In such event, the
parties shall use their reasonable efforts to replace any such invalid, void, or
unenforceable provision with provisions that most closely reflect their intent
and effect.

15.    GOVERNING LAW; VENUE    

        This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in such state without giving effect to the principles of
conflicts of laws. Any action relating to the performance of this Agreement
shall be brought either in the State of New York or Delaware, at the option of
the party commencing such action.

[Signature page follows]

7

--------------------------------------------------------------------------------



    TELEWEST GLOBAL, INC.
 
 
 
 
      By:     

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
 
 
      INDEMNITEE
 
 
 
 
      By:     

--------------------------------------------------------------------------------

    Name: Clive Burns     Title: Secretary

8

--------------------------------------------------------------------------------



THIS DOES NOT FORM PART OF THE AGREEMENT
DO NOT ATTACH TO DOCUMENT

        The Company has provided the Indemnity Agreement to the following
persons:

Directors

Charles Burdick
  
William Connors
  
John H. Duerden
  
Barry Elson
  
Marnie S. Gordon
   
Donald S. LaVigne
   
Michael McGuiness
   
Rene Schuster
   
Steve Skinner
   
Cob Stenham

Officers

Clive Burns
   
Stephen Cook
  
Neil Smith
  
David Buckingham

9

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.11



INDEMNITY AGREEMENT
